—Per Curiam.
Respondent was admitted to practice by this Court in 1979 and maintained an office for the practice of law in the City of Schenectady, Schenectady County.
By decision dated August 17, 2001, this Court granted petitioner’s motion for an order pursuant to this Court’s rules {see, 22 NYCRR 806.10 [a]) directing respondent’s medical examination for the purpose of determining whether he is incapacitated from continuing to practice law by reason of alcoholism. The examination was duly scheduled but respondent failed to appear or otherwise contact the doctor or petitioner.
Petitioner moves for an order indefinitely suspending re*781spondent from practice for failure to comply with our prior order. Respondent has not replied to the motion.
Under the circumstances presented, we grant petitioner’s motion and suspend respondent from practice indefinitely and until further order of this Court (see, e.g., Matter of Taylor, 276 AD2d 821; Matter of Donohue, 275 AD2d 803).
Her cure, J. P., Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice indefinitely and until further order of this Court, effective immediately; and it is further ordered that respondent, during the period of his suspension, is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; he is forbidden from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority and from giving to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that, upon any application for reinstatement, respondent shall make the showing required by this Court’s rules (see, 22 NYCRR 806.12), shall submit proof of compliance with this Court’s order dated August 17, 2001, and shall submit a medical report indicating his capacity to resume the practice of law; and it is further ordered that respondent shall comply with the provisions of this Court’s rules (see, 22 NYCRR 806.9) regulating the conduct of suspended attorneys.